Citation Nr: 1514318	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  09-39 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, hepatitis C, or cirrhosis of the liver.  

2.  Entitlement to an initial compensable disability rating for cirrhosis of the liver associated with hepatitis C.  

3.  Entitlement to an initial disability rating greater than 10 percent for hepatitis C.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to November 1978.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  
	
All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, to include the transcript of the June 2014 Board hearing presided over by the undersigned Veterans Law Judge.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2014 Form 21-8940 (Veteran states that he is unemployable due to his service-connected hearing, neuropathy, and vision disabilities).  The Board does not have jurisdiction over this matter and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




	(CONTINUED ON NEXT PAGE)
REMAND

Regarding hypertension, the Board acknowledges that the record includes an April 2014 private medical opinion, in which Dr. C. S. opines that "it is possible that diabetes may have been a factor in causing your hypertension."  However, this opinion was based Dr. C. S.'s finding that the Veteran's hypertension was diagnosed after his diabetes, and Dr. C. S. does not support this finding with medical evidence.  Further, the evidence of record tends to indicate that the Veteran's hypertension existed prior to his diabetes.  See September 2008 VA examination (indicating hypertension was diagnosed one year prior to diabetes).  

The Board also acknowledges that the record includes a June 2014 medical opinion by Dr. R. A. and a September 2008 VA medical opinion that each opines that the Veteran's hypertension is aggravated by the Veteran's diabetes.  However, neither medical opinion addressed the "baseline level of severity" of hypertension, which must be established by medical evidence in order to award secondary service connection based on aggravation.  See 38 C.F.R. § 3.310.  Therefore, remand for a new VA examination is warranted to address the etiology of the Veteran's hypertension, to include whether the Veteran's hypertension is secondary to diabetes mellitus.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify and provide information as to any providers of VA or non-VA treatment for his hypertension, Hepatitis C, and cirrhosis of the liver, to include the following: 

a. Dr. W. Dickerson.  See January 2009 Veteran statement. 

b. Private treatment records from Dr. R. Hershberg, Williamsburg Community Hospital. 

c. Updated private treatment records from Dr. C. Seager from February 2004 to present. 

d. Updated private treatment records from Dr. P. Parikh from October 2007 to present.  

e. Updated private treatment records from Dr. Shiffman, MCVH, University of Richmond/ Virginia Commonwealth University from April 2002 to present.  

f. Any other private treatment provider. 

Attempts should be made to obtain identified records.  All attempts to fulfill this development should be documented in the claims file. 

2. Request, directly from the Social Security Administration, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. 

3. Afterwards, obtain a medical opinion to address the etiology of hypertension.  Request that the medical professional review the claims file (to include Virtual VA and VBMS) and indicate that this case review was accomplished.





(a) Provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's hypertension manifested in service or within the first post-service year, or is otherwise etiologically related to service.  

(b) Provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's hypertension was caused by the Veteran's service-connected diabetes mellitus, hepatitis C, or cirrhosis of the liver.

(c) Provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's hypertension was aggravated (i.e., worsened) beyond the natural progress by diabetes mellitus, hepatitis C, or cirrhosis of the liver.

If aggravation is found, the examiner should address the following medical issues: 

(1) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and 

(2) the increased manifestations which, in the examiner's opinion, are proximately due to diabetes mellitus.  

For purposes of this opinion, address the significance of the presence or absence of diabetes-related kidney disease or renal involvement regarding the question of causation/aggravation of hypertension.  In this regard, the examiner's attention is directed to the Veteran's report during the September 2008 examination that he has a kidney disorder manifested by protein in the kidneys.

If a VA examination is required to provide the opinions requested, then one should be scheduled.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

4. After the development set forth in steps 1 and 2 is complete, schedule the Veteran for VA examinations to determine the current nature and severity of Hepatitis C and cirrhosis of the liver.  Make the claims file available to the examiner for review of the case (including Virtual VA and VBMS).  The examiner is asked to note that this case review took place.  

Provide information as to the current nature, severity, and all symptoms of the Veteran's (a) Hepatitis C, and (b) cirrhosis of the liver.  

5. Complete the above development and any additional development that is deemed warranted.  Then adjudicate the claims on appeal and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claims are returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order a
nd does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



